Exhibit 99.1 NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 APRIL 30, 2013 GERMAN AMERICAN BANCORP, INC. (GABC) REPORTS INCREASE IN QUARTERLY EARNINGS Jasper, Indiana - April 30, 2013 German American Bancorp, Inc. (NASDAQ: GABC) reported increased quarterly earnings and continued balance sheet growth during the first quarter of 2013, as compared to the same quarter of the prior year. German American’s first quarter 2013 net income of $5.8 million, or $0.46 per share, represented an increase of approximately 5%, on a per share basis, above the net income of $5.6 million, or $0.44 per share, reported in the first quarter of 2012. As compared to the same quarter prior year results, this quarter’s earnings were positively affected by a $1.1 million increase in total non-interest income, driven primarily by an approximately $400 thousand increase in insurance revenue and a $200 thousand increase in trust fees, as well as a nearly $600 thousand elevated level of net gains on the sales of securities in the current year. Further enhancing the level of the Company’s first quarter 2013 earnings was a $340 thousand reduction in the amount of provision for loan loss from that booked during the prior year’s first quarter. This reduction in the level of loan loss provision was related to a continued improvement during the first quarter of this year of an already strong level of asset quality within the Company’s loan portfolio. German American also reported higher levels of loans and deposits as compared to the first quarter of last year. March 31, 2013 loans outstanding increased by $100 million, or 9%, while total deposits increased by approximately $55 million, or 3%, compared to March 31, 2012 total loans and deposits. This increase in both loans and deposits during the past year is reflective of the Company’s continued success in growing its base of both lending clients and deposit customers. The Company’s net interest income declined by approximately $400 thousand while total non-interest expenses increased by approximately $875 thousand during the current year first quarter from the levels recorded during the first quarter of last year. The decline in net interest income during the first quarter of 2013 compared with the first quarter of 2012 was largely attributable to a decline in the accretion of loan discounts on acquired loans. The increase in total non-interest expenses in the current year first quarter relative to that of the same quarter last year resulted from increases of approximately $475 thousand in salaries and benefits and $250 thousand increase in data processing expenses. Commenting on the Company’s continued trend of strong quarterly financial performance, Mark A. Schroeder, Chairman & CEO, stated, “The combination of solid organic deposit growth, a continuation of our historically strong level of asset quality within our loan portfolio, and significant revenue growth within the insurance and trust components of our business allowed our Company to book another quarter of impressive operating performance. Obviously, we have been able to achieve this due in large part to the financial strength of our borrowing clients, the confidence of our depositors, and the willingness of our customers to entrust us to deliver the very best in financial products and services across multiple lines of business within banking, insurance, investments, and trust. We sincerely thank all of our clients for giving us that opportunity”. NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 The Company also announced that its Board of Directors declared its regular quarterly cash dividend of $0.15 per share which will be payable on May 20, 2013 to shareholders of record as of May 10, 2013. Balance Sheet Highlights Total assets for the Company totaled $1.979 billion at March 31, 2013, a decline of $27.3 million from year-end 2012 and an increase of $68.5 million compared with March 31, 2012. The Company’s investment portfolio increased by $43.2 million to $631.1 million during the first quarter of 2013. This increase was primarily the result of re-investment of funds early during the first quarter of 2013 following a security sale transaction late in the fourth quarter of 2012. March 31, 2013 loans outstanding decreased by $11.3 million, or approximately 4% on an annualized basis, compared with year end 2012, and increased $100.1 million, or 9%, compared to March 31, 2012 total loans outstanding. The reduction in loans during the first quarter of 2013 compared with year end was largely related to a seasonal decline in agricultural loans. End of Period Loan Balances 03/31/13 12/31/12 03/31/12 (dollars in thousands) Commercial & Industrial Loans $ $ $ Commercial Real Estate Loans Agricultural Loans Consumer Loans Residential Mortgage Loans $ $ $ Non-performing assets totaled $12.0 million at March 31, 2013 compared to $12.4 million of non-performing assets at year-end 2012 and $19.2 million at March 31, 2012. Non-performing assets represented 0.61% of total assets at March 31, 2013 compared to 0.62% of total assets at December 31, 2012, and compared to 1.01% at March 31, 2012. Non-performing loans totaled $10.3 million at March 31, 2013 compared to $10.7 million at December 31, 2012, and compared to $16.3 million of non-performing loans at March 31, 2012. Non-performing loans represented 0.86% of total loans at March 31, 2013 compared with 0.89% of total outstanding loans at year-end 2012 and 1.49% of total loans outstanding at March 31, 2012. Non-performing Assets (dollars in thousands) 3/31/13 12/31/12 3/31/12 Non-Accrual Loans $ $ $ Past Due Loans (90 days or more) - - Restructured Loans Total Non-Performing Loans Other Real Estate Total Non-Performing Assets $ $ $ NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 The Company’s allowance for loan losses totaled $15.7 million at March 31, 2013 representing an increase of $214,000 or 6% on an annualized basis from December 31, 2012 and flat to March 31, 2012. The allowance for loan losses represented 1.31% of period-end loans at March 31, 2013 compared with 1.29% of period-end loans at December 31, 2012 and 1.44% of period-end loans at March 31, 2012. Under acquisition accounting treatment, loans acquired are recorded at fair value which includes a credit risk component, and therefore the allowance on loans acquired is not carried over from the seller. The Company held a discount on acquired loans of $3.1 million as of March 31, 2013, $3.5 million at year-end 2012 and $5.6 million at March 31, 2012. Total deposits increased $19.0 million or 5% on an annualized basis, as of March 31, 2013 compared with December 31, 2012 total deposits and increased by approximately $55.1 million or 3% compared with March 31, 2012. End of Period Deposit Balances 03/31/13 12/31/12 03/31/12 (dollars in thousands) Non-interest-bearing Demand Deposits $ $ $ IB Demand, Savings, and MMDA Accounts Time Deposits < $100,000 Time Deposits > $100,000 $ $ $ NEWS RELEASE For additional information, contact: Mark A Schroeder, Chief Executive Officer of German American Bancorp, Inc. Bradley M Rust, Executive Vice President/CFO of German American Bancorp, Inc. (812) 482-1314 Results of Operations Highlights – Quarter ended March 31, 2013 Net income for the quarter ended March 31, 2013 totaled $5,809,000 or $0.46 per share, a decrease of $385,000 or 6% from the fourth quarter of 2012 net income of $6,194,000 or $0.49 per share, and an increase of $207,000, or 4%, from the first quarter of 2012 net income of $5,602,000 or $0.44 per share. Summary Average Balance Sheet (Tax-equivalent basis / dollars in thousands) Quarter Ended March 31, 2013 Quarter Ended December 31, 2012 Quarter Ended March 31, 2012 Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Principal Balance Income/ Expense Yield/Rate Assets Federal Funds Sold and Other Short-term Investments $ $
